Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “15A” and “25A”.  
The drawings are objected to because Fig. 7 requires headings on the x-axis and y-axis (i.e. loading and load pad position) and each of the axes should include units of measure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
In line 2 of paragraph 0075, “figure” should be changed to “Figure”.
In line 2 of paragraph 0082, “figure” should be changed to “Figure”.
In line 3 of paragraph 0092, “figure” should be changed to “Figure”.
 In line 4 of paragraph 0097, “figure” should be changed to “Figure”.
In line 5 of paragraph 0097, “figure” should be changed to “Figure”.
In line 1 of paragraph 0099, “figure” should be changed to “Figure”.
In line 1 of paragraph 00100, “figure” should be changed to “Figure”.
Appropriate correction is required.
Claim Objections
Claims 1, 3, 7, 13, 18, 20, and 21 are objected to because of the following informalities:  
In line 4 of claim 1, “at least one pad” should be changed to “at least one of the pads”
In line 2 of claim 3, “the group” should be changed to “a group”.
In line 2 of claim 7, “at least one load sensor” should be changed to “at least one of the one or more load sensors”.
In line 6 of claim 13, “of the plurality of pads” should be inserted after “at least one pad”.
In line 3 of claim 18, “of the plurality of pads” should be inserted after “at least one pad” and “the group” should be changed to “a group”.
In line 3 of claim 20, “a subsea pipeline” should be changed to “the subsea pipeline”.
In line 4 of claim 21, “a subsea pipeline” should be changed to “the subsea pipeline”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Regarding claim 3, it is unclear whether “at least one load pad” as recited in line 2 includes the load pad as recited in claim 1, from which claim 3 depends, or if it/they represent additional structural limitation(s).
Regarding claim 8, the phrase “at least one of the load cell” as recited in lines 1 - 2 is confusing because it is unclear how many load cell(s) Applicant intends to recite.  The phrase “at least one” suggests one or more load cells, but “the load cell” indicates a single load cell.

There is insufficient antecedent basis for the following limitations in the claims:
Claim 19, line 6:  “the overall loading”
Claim 20, line 5:  “the passage”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 11, 13 - 16, and 18 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Recalde (US 5,533,834).
Regarding claims 1, 2, 7, 13, and 22, Recalde discloses a pipe tensioner (pipe tension control system comprising tracks 424, 426) for laying or recovering a subsea pipeline (104, 204) comprising at least two opposing continuous tracks (424, 426) able to hold the subsea pipeline, each track having a plurality of pads (V-blocks 484, V-blocks 470) mounted on the continuous track for contacting the subsea pipeline (Figs. 1, 3, 6, 20, and 21; col. 9, lines 14 - 17; co. 18, line 66 - col. 19, line 5; col. 19, line 
Regarding claims 3 and 18, Recalde fails to disclose at least one tensioner load pad measures one or more of the group comprising: axial loading, normal loading, and side loading; and measuring the loading on the load pad using the one or more load cells.  Recalde teaches load pads (526 including load cells) measures one or more of the group comprising: axial loading, normal loading, and side loading; and measuring the loading on the load pad using the one or more load cells (Figs. 24 - 26; col. 24, lines 21 - 30). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 4, Recalde further discloses each pad (484, 470) comprises a track support portion (surface of each block 484, 470 adjacent motors 474, 460) and a pipeline engaging portion (outer surface of each block 484, 470) (Fig. 21).
Regarding claim 5, Recalde discloses all of the claim limitations except at least one load sensor is located between the track support portion and the pipeline engaging portion.  Recalde teaches at least 
Regarding claim 6, Recalde fails to disclose clearance between the track support portion and the pipeline engaging portion.  Recalde teaches clearance between the track support portion (508) and the pipeline engaging portion (outer surface of rollers 526) (Fig. 26).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the clearance between the track support portion and the pipeline engaging portion as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claim 8, Recalde fails to disclose at least one of the tensioner load cell is a three axis load cell.  Recalde teaches a load cell (col. 24, lines 26 - 27) and each load cell would inherently include at least three axes (i.e. a vertical axis, a horizontal axis, an axis angled 45 degrees from the horizontal axis).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the tensioner pads as disclosed by Recalde with the three axis load cell as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Regarding claims 9 and 10, Recalde fails to disclose each of the tensioner pads has at least three load sensors.  Recalde teaches each load pad has a load sensor (load cell) (Figs. 24 - 26; col. 23, lines 35 - 36; col. 24, lines 21 - 30).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde 
Regarding claim 11, Recalde further discloses one or more data recorders (computer), data transmitters (transmitting electrical data from the sensing devices to the computer would inherently require a transmitter), or both (col. 24, lines 30 – 33).
Regarding claim 14, Recalde further discloses relaying (transmitting) the measuring of the loading to another location (ship’s bridge) (col. 24, lines 30 – 33).
Regarding claim 15, Recalde teaches measuring of the loading on the load pad (load cell) and transmitting data from the load sensing device to a computer (col. 24, lines 30 – 33).  The method as disclosed by Recalde would obviously include the step of recording the measuring of the loading data on the load pad because the sensor data would obviously be recorded on the load cell because that is the location from which electrical signals are being transmitted to the computer.
Regarding claim 16, Recalde further discloses real time measuring of the loading (col. 24, lines 21 – 30).
Regarding claim 19, Recalde fails to disclose the tensioner load pad comprises a track support portion and a pipeline engaging portion, and further comprising the steps of: locating one or more load cells between the track support portion and the pipeline engaging portion, transferring the overall loading from the track support portion to the pipeline engaging portion through the one or more load cells; and measuring the loading on the load pad using the one or more load cells.  Recalde teaches a 
Regarding claim 20, Recalde further discloses moving a subsea pipeline (104, 204) through the pipe tensioner (pipe tension control system comprising tracks 424,426) using the opposing continuous tracks (424, 426) (Figs. 1, 3, 6, 20, and 21; col. 9, lines 14 - 17; co. 18, line 66 - col. 19, line 5; col. 19, line 59 - col. 20, line 49; col. 21, lines 31 - 45).  Recalde fails to disclose monitoring the passage of the subsea pipeline through the pipe tensioner based on measuring the loading on each load pad.  Recalde teaches monitoring the passage of the subsea pipeline based on measuring the loading on each load pad (col. 24, lines 21 - 36).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the tensioner pads as disclosed by Recalde with the load pads as taught by Recalde to detect changes in pipe tension causing the pipeline to lift off of the tensioner pads.  Given the apparatus as disclosed above, the method of claim 13 would have been considered obvious to one of ordinary skill in the art.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Recalde in view of Freeman (US 7,673,739).  Recalde fails to disclose a wireless data transmitter.  Freeman teaches a wireless data transmitter (wireless interface that receives and wirelessly transmit sensor data) (col. 1, lines 51 - 58; col. 2, lines 24 - 47).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the wireless data transmitter as taught by Freeman to provide a means of transmitting data from the load pad to a computer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Recalde in view of Friis (US 4,776,221).  Recalde discloses all of the claim limitations except explicitly teaching continuous measuring of the loading.  Friis teaches continuous measuring of the loading (col. 5, lines 3 - 6).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of continuously measuring of the loading as taught by Friis to provide a means of accurately tracking changes in pipe tension causing the pipeline to lift off of the tensioner pads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/23/2021